                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION

MADISON BRENGLE,

                       Plaintiff,

v.                                                             Case No. 8:18-cv-1812-02-AAS

ITF LIMITED a/k/a
INTERNATIONAL TENNIS FEDERATION,
INTERNATIONAL DOPING TESTS AND
MANAGEMENT AB, STUART MILLER, AND
JOHN SNOWBALL,

                       Defendants.
                                                           /

                                              ORDER

      This cause is before the Court on the Motion to Dismiss Amended

Complaint filed by defendants, ITF Limited, also known as International Tennis

Federation ("ITF"); International Doping Tests & Management AB IDTM

("IDTM"); Stuart Miller ("Miller") and John Snowball ("Snowball") (Dkt. 8).1

In their motion, Defendants move to dismiss the amended complaint for forum

non conveniens, based upon a forum selection clause providing for disputes to

be heard in the courts of England. Defendants also move to dismiss on the

ground of forum non conveniens generally, and for lack of personal jurisdiction

over each of them.
1

      Claims against another defendant, WTA Tour, Inc., were severed, and stayed pending arbitration, in Case
      No. 8:18-cv-1126 and are not before the Court in this case.
      The Court also has before it the Plaintiff’s response in opposition, at

docket 11, along with the declarations and other supporting materials filed by

the parties together with their respective submissions. The Court concludes that

this complaint is a “dispute relating to” the ITF’s anti-doping program.

Accordingly, the forum selection clause agreed to by Plaintiff provides for

exclusive jurisdiction in English courts. The motion to dismiss is granted on

this ground.

               Plaintiff's Allegations and the Amended Complaint

      Plaintiff Madison Brengle, a resident of Bradenton, Florida, has been a

professional tennis player on the WTA (Women's Tennis Association) Tour

since 2007. WTA is the governing body for women’s professional tennis. The

WTA’s rule book mandates that the ITF’s anti-doping program governs

participation in all WTA-sanctioned events and is binding on all players.

Defendant ITF is the world governing body for the sport of tennis. ITF is a

Bahamas company with its principal place of business in London, England.

Defendant IDTM is a Swedish company with its principal place of business in

Stockholm.     ITF contracts with IDTM to collect blood and samples from

participating athletes in tournaments around the world. Defendants Miller and

Snowball reside in England. (Dkt. 1-2, Am. Compl., ¶¶ 2, 20-25). Miller is



                                       2
ITF’s anti-doping manager/supervisor and Snowball is doping control officer at

IDTM. Id.

      As a participant on the WTA Tour, Plaintiff is required to agree, and has

agreed, to abide by the “Tennis Anti-Doping Programme.” The anti-doping

program is found in this record at docket 8-1, Exhibit 4. Among other things,

the program requires players to provide blood samples upon demand.

      Article 1.8 of the anti-doping program provides:

                Subject to Article 1.7, this Programme is
                governed by and shall be construed in
                accordance with English law.        Strictly
                without prejudice to the arbitration
                provisions of Articles 8 and 12 of the
                Programme, disputes relating to the
                Programme shall be subject to the exclusive
                jurisdiction of the English courts.

(Dkt. 8-1, 8-2, Miller Decl., Exs. 4-6). The arbitration provisions of Articles 8

and 12 do not apply to Plaintiff's claims in this case. Plaintiff’s agreement to be

bound by the anti-doping program is in this record. (Dkt. 1-2, Am. Compl. ¶¶

43-47; Dkt. 8-1, 8-2, Miller Decl., ¶¶ 5-7, Exs. 1-3, 7).

      Plaintiff alleges that she suffers from a rare medical condition known as

Complex Regional Pain Syndrome (CRPS) Type I. CRPS is manifested by

chronic pain, which usually affects a person's arm or leg. Plaintiff's CRPS is

induced by venipuncture (i.e., the process of obtaining intravenous access to


                                         3
blood through a person's vein). Plaintiff alleges that Defendants required her,

as part of the program, to undergo venipuncture on multiple occasions (at

Wimbledon twice; in Australia; at U.S. Open) before she advised ITF of her

formal CRPS diagnosis in November 2016. Plaintiff alleges that she suffered

physical injury, emotional trauma, and lost income as a result. (Dkt. 1-2, Am.

Compl., ¶¶ 3-6, 10-12, 50-94).

      On August 11, 2017, after an independent medical exam and additional

correspondence, ITF notified Plaintiff that she would be conditionally exempt

from blood testing under the program for a period of one year. Plaintiff alleges

two additional incidents in connection with the program after the ITF

notification. (Dkt. 1-2, Am. Compl., ¶¶ 12-16, 100-120, 126-130, 133-143).

      Plaintiff asserts the following claims, noting as a preamble to her claims

that Defendants have bullied, harassed, and punished her for her challenge to

the venipuncture procedures which impaired her medical condition. Each of

these counts relates to conduct under the anti-doping program:

                Count 1 – Battery against ITF and IDTM (based
                upon the venipuncture performed on plaintiff
                under the program);

                Count 2 – Intentional Infliction of Emotional
                Distress against all defendants (based upon the
                venipuncture and two program-related incidents in
                2018);

                                       4
               Count 3 – Negligence against all Defendants
               (based upon failure adequately to protect the
               welfare and safety of athletes including plaintiff by
               requiring her to undergo venipuncture under the
               program, and based upon failure adequately to
               train and supervise employees and other
               representatives who administer venipuncture under
               the program);

               Count 4 – Breach of Contract against ITF (for
               failure to perform its obligations under the
               program to protect plaintiff);

               Count 5 – Breach of the Implied Covenant of Good
               Faith and Fair Dealing against ITF (based upon its
               obligations under the program to protect plaintiff);
               and

               Count 6 – "Permanent Injunction" against all
               Defendants (seeking additional remedy of
               permanent injunctive relief based upon the conduct
               described in the Amended Complaint).


                       Defendants' Motion to Dismiss

      Defendants have moved to dismiss the complaint (1) for forum non

conveniens based upon the forum selection clause, (2) in the alternative, for

forum non conveniens generally, and (3) for lack of personal jurisdiction. In

support of their motion, Defendants have submitted declarations of Miller, at

docket 8-1, Snowball, at 8-4, and IDTM's Managing Director Erik Johannesson,




                                       5
at 8-3. Plaintiff opposes the motion and has submitted declarations by herself,

at docket 11-1, and by her attorney, at 11-2, in connection with her opposition.

                            Forum Selection Clause

      The Court concludes that the forum selection clause, cited above,

controls. Although Defendants move to dismiss for personal jurisdiction and

general forum non conveniens, those issues need not be reached.

      No venipuncture occurred in Florida.          Rather, Plaintiff underwent

venipuncture in connection with the program on a total of four occasions, each

outside of Florida: at Wimbledon in London, England in either 2009 or 2010; at

the Australian Open in January 2016; at Wimbledon in July 2016; and at the

U.S. Open in New York in August 2016. Plaintiff alleges that she suffered

physical injuries on each of these occasions. Plaintiff also alleges that she

suffered further symptoms after her return to Florida. (Dkt. 1-2, Am. Compl.

¶¶ 51-53, 57-62, 74, 79-80, 90, 94).

                Legal Analysis Under Forum Selection Clause

      Defendants' motion to dismiss based upon the forum selection clause

contained in Article 1.8 of the program is properly addressed under the doctrine

of forum non conveniens, although the analysis is somewhat truncated where

the parties have already agreed upon a forum. Atlantic Marine Constr. Co. v.



                                        6
United States Dist. Court, 571 U.S. 49, 60-61 (2013). The court has discretion

to consider a forum non conveniens motion before addressing issues of personal

or subject-matter jurisdiction, when warranted for purposes of convenience,

fairness, or judicial economy. Sinochem Int’l Co. v. Malaysia Int’l Shipping

Corp., 549 U.S. 422, 432 (2007).

      In Atlantic Marine, the Supreme Court explained that enforcing forum

selection clauses "protects [the parties'] legitimate expectations and furthers

vital interests of the justice system" and thus that "a valid forum-selection

clause [should be] given controlling weight in all but the most exceptional

cases."   571 U.S. at 63.   Plaintiff Brengle’s case is not one of “the most

exceptional cases.”

      Forum selection clauses "are presumptively valid and enforceable unless

the plaintiff makes a 'strong showing' that enforcement would be unfair or

unreasonable under the circumstances." Krenkel v. Kerzner Int’l Hotels Ltd.,

579 F.3d 1279, 1281 (11th Cir. 2009). The Eleventh Circuit has recognized

four grounds for finding such a clause unenforceable: (a) if the clause was

induced by fraud or overreaching; (b) if the plaintiff would be deprived of her

day in court because of inconvenience or unfairness; (c) if the chosen law

would deprive the plaintiff of a remedy; and (d) if enforcement of the clause



                                       7
would violate public policy. E.g., Feggestad v. Kerzner Int’l Bahamas Ltd.,

843 F.3d 915, 918 (11th Cir. 2016); Krenkel, 579 F.3d at 1281.

      Where an enforceable clause exists, the important policy considerations

underlying enforcement of forum selection clauses require that the traditional

forum non conveniens analysis must be adjusted as follows:

               First, the plaintiff's choice of forum merits
               no weight. Rather, as the party defying the
               forum-selection clause, the plaintiff bears
               the burden of establishing that transfer to the
               forum for which the parties bargained is
               unwarranted. ...

               Second, [the court] should not consider
               arguments about the parties' private
               interests. When parties agree to a forum-
               selection clause, they waive the right to
               challenge the preselected forum as
               inconvenient or less convenient for
               themselves or their witnesses, or for their
               pursuit of the litigation. A court accordingly
               must deem the private-interest factors to
               weigh entirely in favor of the preselected
               forum. ...

               As a consequence, a district court may
               consider arguments about public-interest
               factors only. Because those factors will
               rarely defeat a transfer motion, the practical
               result is that forum-selection clauses should
               control except in unusual cases.

Atlantic Marine, 571 U.S. at 63-64.



                                       8
      As an initial matter, Plaintiff contends that her tort claims (although not

her breach-of-contract claims) fall outside the scope of the forum selection

clause.   Plaintiff argues that the clause is rendered ambiguous because the

program itself does not expressly address torts committed by the parties and

because the forum selection clause does not contain the words "any" or "all."

Because the clause is ambiguous, Plaintiff contends, it should be construed

against the drafter and in favor of Plaintiff.

      However, the Court finds that Plaintiff's claims fall squarely within the

scope of the forum selection clause, which provides that "disputes relating to

the Programme shall be subject to the exclusive jurisdiction of the English

courts." The use of the mandatory "shall", together with the reference to the

English courts' exclusive jurisdiction, make it plain that disputes must be

brought in England if they relate to the program. Nor is there any doubt that

Plaintiff's claims relate to the program. Two of Plaintiff’s claims assert that the

anti-doping program is a contract between Plaintiff and ITF, and seek damages

for its breach. All of Plaintiff’s remaining claims are expressly addressed to the

conduct of Defendants in carrying out the provisions of the program. The

Amended Complaint repeatedly references the anti-doping program as the

subject-matter of the dispute, e.g., ¶¶ 5-9, 36-48; alleges that Plaintiff has been



                                          9
subjected to "an Unrelenting Course of Inappropriate and Tortious Conduct in

Connection with" the program, at page 12; alleges that the program "is a valid,

binding and enforceable contract between Brengle and ITF," which Plaintiff

claims has been breached, at ¶¶ 168, 170, 182; and alleges harm based upon

venipuncture conducted pursuant to the program. (E.g., ¶¶ 144, 147, 161-162,

186). Similarly, the claims against each of the Defendants are expressly based

upon the Defendants' roles in administering the program.

      Plaintiff also contends that the forum selection clause is unenforceable

because it is procedurally and substantively unconscionable. Plaintiff argues

that the clause is procedurally unconscionable because it is contained in the

forms that are required of all tennis players who wish to compete in ITF's

covered events, including WTA Tour events. However, the Eleventh Circuit has

repeatedly held that a forum selection clause contained in a contracting party's

standard form agreement does not result in overreaching so long as the clause is

"reasonably communicated" to the other party. E.g., Feggestad, 843 F.3d at

918; Krenkel, 579 F.3d at 1281. Here, the forum-selection clause is clearly

stated in Article 1.8 on page 2 of the program. The language of the clause is

plain and it is in the same type and font size as the other Articles of the

program. Plaintiff agreed each year, in multiple documents, to comply with the



                                       10
terms of the program, and she was repeatedly reminded that a copy was posted

on the Internet (with the link provided) as well as being available from the ITF.

(Dkt. 8-1, Exs. 1-4). Under these circumstances, the forum selection clause was

amply communicated to Plaintiff and was not procedurally unconscionable.

See, e.g., Feggestad, 843 F.3d at 919 (hotel reservation email with hyperlink to

terms and conditions held sufficient); Krenkel, 579 F.3d at 1281-82 (clause

contained in one-page form signed during hotel check-in was sufficient);

Crandell v. Kerzner Int’l Bahamas, Ltd., Case No. 15-20221-CIV-MARTINEZ-

GOODMAN, at docket 38, at 3 (S.D. Fla. July 27, 2017) (email confirmation

with link to terms and conditions was sufficient).

      Plaintiff argues that the forum selection clause is substantively

unconscionable because it requires disputes to be heard in the jurisdiction where

ITF is headquartered, and that "ITF has substantially more time and resources

than Plaintiff to focus on litigation", while "Plaintiff has to train and travel year-

round to tournaments in order to be able to support herself." These arguments,

however, do not establish unconscionability. The fact that a forum selection

clause requires individuals to litigate against a corporation in the corporation's

chosen jurisdiction does not, by itself, amount to inconvenience or unfairness

sufficient to invalidate the clause (i.e., inconvenience or unfairness that would



                                          11
deprive plaintiff of her day in court). See, e.g., Feggestad, 843 F.3d at 920 n.3

(plaintiffs in such a case had not demonstrated inconvenience or unfairness);

Krenkel, 579 F.3d at 1282 n.4 (same). Moreover, the facts of this case confirm

that the clause calling for litigation in England is eminently reasonable.

Plaintiff is a professional tennis player on an international level, who is suing,

in part, over events that took place during her participation in two different

Wimbledon competitions in England. There is no unfairness in holding her to

her agreement to litigate any disputes in England: a jurisdiction to which she

travels to compete in tournaments; in which a large portion of the disputed

events occurred; which provides the governing law for the program pursuant to

Article 1.8; and which represents a centralized location in which disputes

arising worldwide in connection with the program may be adjudicated.

      Because Plaintiff is bound by the forum selection clause, the Court

applies the modified forum non conveniens analysis described by the Supreme

Court in Atlantic Marine. Plaintiff bears the burden of showing that requiring

litigation in the bargained-for forum is unwarranted; private interest factors are

deemed to weigh entirely in favor of the agreed-upon forum; and the Court is

limited to consideration of arguments about public interest factors. Atlantic

Marine, 571 U.S. at 63-64. Here, Plaintiff has failed to make any significant



                                        12
showing with respect to the public interest factors. A “forum clause should

control absent a strong showing that it should be set aside.” M/S Bremen v.

Zapata Off-shore Co., 407 U.S. 1, 15 (1972). Accordingly, the forum selection

clause must be enforced.

      That Plaintiff asserts some claims in tort makes no difference. Plaintiff's

three tort claims are for battery, intentional infliction of emotional distress, and

negligence. Accepting Plaintiff's well-pleaded factual allegations as true, none

of Plaintiff's allegations is sufficient to show the commission of one of these

torts within Florida.

      Battery: Plaintiff has not alleged a battery within Florida. "A battery

consists of the infliction of a harmful or offensive contact upon another with the

intent to cause such contact or the apprehension that such contact is imminent."

E.g., Paul v. Holbrook, 696 So.2d 1311, 1312 (Fla. 5th DCA 1997). No such

contact (nor the accompanying intent) is alleged to have occurred within

Florida; rather, Plaintiff alleges in Count I, ¶ 147, that the battery occurred "in

performing the venipuncture test on Brengle."         It is undisputed that such

venipuncture occurred only in England, Australia, and New York.

      Although Plaintiff alleges that she suffered continuing or further injury as

a result of the venipunctures after her return to Florida, such continuing or



                                         13
further injury is insufficient to constitute personal injury in Florida.     E.g.,

Hinkle v. Continental Motors, Inc., 268 F.Supp.3d 1312, 1326 (M.D. Fla.

2017).

      Intentional Infliction of Emotional Distress:        Plaintiff has also not

alleged an intentional infliction of emotional distress in Florida. To state a

claim, Plaintiff must allege "1) extreme and outrageous conduct; 2) an intent to

cause, or reckless disregard to the probability of causing, emotional distress; 3)

severe emotional distress suffered by the plaintiff; and 4) [that] the conduct

caused the severe emotional distress."       R.W. v. Armor Correctional Health

Services, Inc., 830 F. Supp.2d 1295, 1304 (M.D. Fla. 2011). Such a claim

exists where the conduct is "so outrageous in character, and so extreme in

degree, as to go beyond all possible bounds of decency, and to be regarded as

atrocious, and utterly intolerable in a civilized community." Metropolitan Life

Ins. Co. v. McCarson, 467 So.2d 277, 278-79 (Fla. 1985). "The question of

whether conduct rises to the level of outrageousness is a question for the trial

court to determine as a matter of law." Latson v. Hartford Ins., 2006 WL

485097 at *3 (M.D. Fla. Feb. 28, 2006).

      Without condoning the conduct alleged by Plaintiff in this case, none of

that conduct rises to the extreme standard required by Metropolitan Life. See,



                                        14
e.g., Armor Correctional Health, 830 F. Supp.2d at 1304; Latson, 2006 WL

485097 at *3-4 (collecting cases). In any case, the conduct alleged to have

occurred within Florida (an abandoned attempt at taking a blood sample on

February 15, 2018) falls well short of the mark.

      Negligence: Finally, Plaintiff's negligence claim is based upon her being

forced to undergo venipuncture, all of which occurred outside of Florida. (Dkt.

1-2, Am. Compl. ¶¶ 161-62). Even if her negligence claim could somehow be

read more broadly, the sole conduct in Florida, and the sole "injury" in Florida,

that could be the subject of the claim is the February 15, 2018 quickly-

abandoned notification that a blood sample would be collected, which Plaintiff

alleges caused her "significant anxiety and mental suffering." (Dkt. 1-2, Am.

Compl. ¶ 130). However, Plaintiff has alleged neither a physical impact nor

circumstances that would permit her to avoid Florida's "impact rule" with

respect to emotional distress. See, e.g., Thomas v. City of Palm Coast, 2015

WL 7429051 at *3 (M.D. Fla. Nov. 23, 2015); Sylvester v. GE Capital Retail

Bank, 2012 WL 3522691 at *4 (M.D. Fla. Aug. 14, 2012); Armor Correctional

Health, 830 F.Supp.2d at 1303-04. Thus, no tort of negligence within Florida

has been alleged.




                                        15
      As noted above, Plaintiff has not asserted any injuries being inflicted

within Florida -- only injuries due to venipunctures conducted in England,

Australia and New York (with continuing or further symptoms upon her return

to Florida) and non-compensable emotional distress in Florida due to the

February 15, 2018 doping control officer visit. Thus, Plaintiff's claims do not

arise from conduct in Florida.

      Besides a lack of Florida connection, this issue requires the parties to step

back objectively and consider the public interest factors as required by Atlantic

Marine. Plaintiff plays international tennis, all over the world. Her opponents

come from all over the world.         Anti-doping regulations are of absolute

paramount importance.     Such a program must be uniformly enforced.            To

ignore the forum selection clause would be to permit the women’s tennis anti-

doping regimen to be litigated anywhere.         The current top-twelve ranked

women tennis players in the world hale from eleven separate countries. (WTA

rankings 10/23/18). Such a world-wide anti-doping regimen must be enforced

with a central authoritative agency to have controlling legitimacy worldwide.

The anti-doping program cannot be effective if it is litigated in the United

States, Holland, Czech Republic, Japan, Belarus, and wherever a player might

be aggrieved. If the anti-doping officials can be haled into court in Tampa to



                                        16
litigate the program, there is no reason they cannot be haled into court in Minsk,

or Bucharest. Uniform authoritative enforcement would soon fall apart. This

very strong public interest in worldwide tennis anti-doping integrity, and simple

common sense, require a uniformly enforced forum selection clause. And no

litigant in America could contend that the courts and laws of England (the

source of our own legal DNA) are not legitimate.

      A further public interest consideration is that Plaintiff contractually

agreed that the anti-doping program “is governed by and shall be construed in

accordance with English law.” (Dkt. 8-1, at 5, Exs. 4, 5, 6 at Articles 1.7 and

1.8). Thus it appears English substantive law and English choice of law rules

would apply to all or part of this lawsuit. As such, “[t]he Court ‘would be

forced to rely on expert testimony and evidence provided by the parties as to the

substance of [English] law, which would add to the administrative burden of

having trial in this forum.” Crandell, supra, at *9.

      In dismissing this case for forum non conveniens based upon the forum

selection clause, the Court notes that defendants have stipulated to the

following in connection with their motion:

                For the avoidance of doubt, each of
                Defendants consents to the jurisdiction of
                the English courts with respect to the claims
                asserted by Plaintiff in this case, and, in the

                                         17
                event that this motion is granted, each of
                Defendants further waives the running of
                any applicable statute of limitation during
                the time period commencing with Plaintiff's
                filing of this lawsuit and ending 180 days
                after the Court's order granting this motion.

(Dkt. 8, at 12 n. 17). The dismissal is conditioned upon Defendants' compliance

with their stipulation quoted above, which stipulation is made part of this order.

      ACCORDINGLY, it is ORDERED AND ADJUDGED as follows:

      1.     The case is dismissed pursuant to the forum selection clause. The

Court finds that each of the Defendants consents to the jurisdiction of the

English courts with respect to the claims asserted by Plaintiff in this case, and,

each of Defendants has waived the running of any applicable statute of

limitations during the time period commencing with Plaintiff’s filing this

lawsuit and ending 180 days after the date of this Order.

      3.     The Clerk is directed to close the file.

      DONE AND ORDERED in Tampa, Florida, on October 24, 2018.


                                          s/William F. Jung
                                        WILLIAM F. JUNG
                                        UNITED STATES DISTRICT JUDGE




                                         18
